UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23806 YAYI INTERNATIONAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 87-0046720 (State or other jurisdiction of incorporation or organization) (I.R.S. Empl. Ident. No.) No. 9 Xingguang Road, Northern Industrial Park of Zhongbei Town, Xiqing District, Tianjin 300384, China (Address of principal executive offices, Zip Code) (86) 22-27984033 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X The number of shares outstanding of each of the issuer’s classes of common equity, as of February 10, 2012 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II – OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 1 PART I FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS. YAYI INTERNATIONAL INC. AND SUBSIDIARIES FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets (Unaudited) 3-4 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 5-6 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) 7 Condensed Consolidated Statements of Cash Flows (Unaudited) 8-9 Notes to Condensed Consolidated Financial Statements (Unaudited) 10 2 YAYI INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31 March 31 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowances of $91,699 and $72,036 Other receivable, net of allowances of $59,428 and $43,230 Inventories Prepaid expenses Land use rights - current portion Advances Deferred tax asset - Deferred financing cost Total current assets Property, plant and equipment, net Livestock, net Assets held for sale - Goodwill Land use rights Deposits on property, plant and equipment Deferred tax asset Deferred financing cost Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short term loans $ $ Accounts payable Other payable, bills payable and accrued expenses Advance from customers Income and other tax payable Make good provision - Long term loans - current portion - Total current liabilities Long-term liabilities: Due to stockholders Derivative liabilities Convertible notes, net of discount of $3,025,865 and $3,858,839 Registration penalties and make good provision - Total liabilities Commitments and contingencies (Note 18) - - 3 PREFERRED STOCK, par value $0.001, 10,000,000 shares authorized, Series A 10% non-cumulative redeemable convertible preferred stock, redemption $9.80 per share plus internal rate of return of 25% from date of issuance to date of redemption, 1,530,612 shares issued and outstanding STOCKHOLDERS' EQUITY Common stock, par value $0.001, 100,000,000 shares authorized, 26,454,558 shares issued and outstanding, respectively Additional paid-in capital Statutory surplus reserve fund Retained Earnings - Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to these condensed consolidated financial statements 4 YAYI INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended Nine months ended December 31, December 31, Net sales $ Cost of goods sold Gross profit Operating expenses: Sales and marketing expenses General and administrative expenses Total operating expenses Income (loss) from operations ) ) Other income (expenses): Interest income Interest expenses ) Amortization of deferred financing costs, debt discount and convertible notes’ interest ) Change in fair value of derivative liabilities Loss on write down of assets held for sale ) - ) - Expense on make good provision ) ) Reversal of registration penalties - - Settlement of registration penalties ) - ) - Other (expenses) income ) ) ) (Loss) income before income tax ) ) ) Income tax (expense)/benefits ) ) ) 5 Net (loss) income ) ) ) Accretion of preferred stock ) - ) - Net loss attributable to common stockholders ) Other comprehensive income Foreign currency translation adjustment Comprehensive (loss) income attributable to common stockholders $ ) $ $ ) $ ) Loss per share of common stock - Basic $
